Citation Nr: 0636844	
Decision Date: 11/28/06    Archive Date: 12/06/06

DOCKET NO.  02-16 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for sleep apnea.  

2.  Entitlement to service connection for a heart condition.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The veteran served on active duty from April 1968 to August 
1973.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 2002 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.  

It is noted that, by rating decision in July 2003, the RO 
granted the veteran's claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD), 
evaluating it as 30 percent disabling.  

In October 2003, the Board remanded the claims of entitlement 
to service connection for sleep apnea and a heart condition 
for additional evidentiary development.  The claims have now 
been returned to the Board for further appellate review.  

The issue of entitlement to service connection for a heart 
condition will be addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The record does not contain any competent medical evidence 
establishing that the veteran's post service diagnosis of 
sleep apnea is either etiologically related to service or to 
a service-connected disability.  




CONCLUSION OF LAW

The criteria for establishing entitlement to primary or 
secondary service connection for sleep apnea are not met.  
38 U.S.C.A. §§ 1110, 5102, 5103, 5103A., 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

The Board notes here that a letter regarding these 
requirements was sent to the claimant on numerous occasions, 
to include November 2001, July 2002, February 2004, and 
October 2004.  Each of these letters included information 
regarding duty to notify and assist regulations.  
Specifically, these documents notified him that VA would 
obtain all relevant evidence in the custody of a federal 
department or agency, including VA, Vet Center, service 
department, Social Security, and other federal agencies.  He 
was advised that it was his responsibility to either send 
medical treatment records from any private physician 
regarding treatment, or to provide a properly executed 
release so that VA could request the records for him.  He was 
also asked to advise VA if there were any other information 
or evidence he considered relevant to this claim so that VA 
could help by getting that evidence.  The Board therefore 
finds that the notice requirements of the new law and 
regulation have been met.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service- connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for service connection, any question as to the 
appropriate disability rating or effective date to be 
assigned is rendered moot.

There has also been substantial compliance with the 
assistance provisions set forth in the new law and 
regulation.  The record in this case includes service medical 
records, post service private and VA medical records, and 
statements from the claimant.  VA made all reasonable efforts 
to assist him in the development of the claim and notified 
her of the information and evidence necessary to substantiate 
the claim.  There is no indication of any relevant records 
that the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159(c)(4) (2006).  Such an examination was conducted by VA 
in March 2004.  As to the issue of entitlement to service 
connection for sleep apnea, the evidence of record is 
sufficient to make a decision without obtaining additional VA 
examinations.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts is required to comply with the duty to assist.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110 (West 2002 & Supp. 2005);  38 C.F.R. § 3.303 
(2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).



Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2006).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2006).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  Additionally, when aggravation of a veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, the veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  38 C.F.R. § 3.310 
(2006).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

Background

The service medical records reflect that the veteran was seen 
in March 1970 complaining of extreme fatigue.  He said that 
he could not get enough sleep even though he slept 10-11 
hours per night.  Laboratory work and examination were within 
normal limits.  Later that month, he was referred for a 
consultation for a 2 week history of malaise and myalgia 
without specific symptoms.  Multiple mono tests were 
negative.  The diagnosis was non-specific viral illness. 
Separation examination from July 1973 was within normal 
limits except for a Grade II/VI systolic ejection murmur, 
which was not associated with any other cardiac symptoms.  
Electrocardiogram (EKG) was within normal limits, and his 
exercise tolerance was excellent.  

Postservice private records dated in 2000 and 2001 show that 
the veteran had multiple health problems, to include 
obstructive sleep apnea, long-standing hypertension, and 
congestive heart failure with severely dilated 
cardiomyopathy.  A private physician diagnosed obstructive 
sleep apnea in April 2001 after completion of sleep studies.  
At that time, the veteran gave an eight year  history of 
snoring and daytime sleepiness.  The veteran was using 
"CPAP" while sleeping and this had helped.  

Subsequently dated records include private and VA records 
through 2005.  Upon VA psychiatric examination in September 
2002, PTSD was diagnosed.  Shortly thereafter, service 
connection was established by the RO in a July 2003 rating 
decision.  As per the Board's 2003 remand request, a VA 
examination was conducted in March 2004 to determine the 
etiologically of the veteran's sleep apnea.  At that time, 
the veteran reported shortness of breath at night.  He 
reported snoring and changes in his breathing.  He denied any 
episodes of palpitations or increased sweating.  A history of 
hypertension since 1980 was noted, as was a history of 
diabetes, under control with diet and exercise.  He denied 
any history of coronary artery disease, strokes, or mini 
strokes, but he indicated that he had hospitalized in July 
2003 for congestive hart failure.  The veteran had quit 
smoking 3 years earlier.  After evaluation, the examiner's 
assessment was of sleep apnea and congestive heart failure.  
The examiner also noted that the veteran had cardiac 
arrhythmia with a pacemaker, high blood pressure, diabetes, 
gout, obesity, and history of smoking.  

After review of the claims file, to include the service 
medical records and medical evidence, the examiner provided 
an opinion regarding the etiology of the veteran's sleep 
apnea.  He linked the veteran's sleep apnea to his obesity, 
recent weight gain, and hypertension.  He found no 
correlation between the sleep apnea and the service-connected 
PTSD.  As to whether the veteran's sleep apnea was related to 
active service or any incident of service, the examiner 
opined that there was no finding of sleep apnea or any 
respiratory problems related to sleep during military service 
or within one year after discharge from service

Of record are copies of excerpts from medical treatises or 
magazines regarding the veteran's physical ailments, to 
include his service-connected PTSD.  There is one article 
about snoring and several on sleep apnea.  The articles 
reflect that untreated, sleep apnea can cause various 
problems to include weight gain and cardiovascular disease.  

Analysis

The veteran claims that he has been experiencing daytime 
sleepiness since he was in service, and that he was treated 
for viral illness during that time.  As noted above, the 
evidence does show that he was treated for a viral illness 
during service.  However, sleep apnea was not diagnosed at 
that time or until many, many years after discharge form 
service.  Other than the veteran's assertions, there is 
nothing in the record to suggest that this post service 
diagnosis of sleep apnea is related to any incident of 
service.  This includes the opinion of a VA examiner who 
reviewed the entire claims file and examined the veteran.  It 
was his opinion that there was no relationship between the 
veteran's post service sleep apnea and his military service.  
Nor, did he believe that sleep apnea was related to service-
connected PTSD.  Instead, the veteran's sleep apnea was 
attributed to the veteran's obesity and hypertension.  

As for the various magazine articles the veteran has 
submitted in support of his claim, the submissions are very 
general in nature and do not address the specific facts of 
the veteran's claim before the Board.  As this generic 
medical journal or treatise evidence does not specifically 
state an opinion as to the relationship between the veteran's 
sleep apnea and his military service, it is insufficient to 
establish the element of medical nexus evidence.  See Sacks 
v. West, 11 Vet. App. 314 (1998).

Thus, in the absence of evidence establishing an etiological 
relationship between the currently diagnosed sleep apnea and 
either service or service-connected PTSD, service connection 
for sleep apnea is not warranted.  Given the foregoing, the 
Board finds that the preponderance of the evidence is against 
the claim, and service connection for this condition under 
either basis of direct service incurrence, or based upon a 
secondary relationship, must be denied.  


ORDER

Service connection for sleep apnea is denied.  


REMAND

As to the claim for service connection for a heart condition, 
the claim was remanded in October 2003 for additional 
evidentiary development, to include a VA examination.  That 
examination was requested primarily to obtain an opinion as 
to whether there was a medical relationship between the 
veteran's heart condition and 


his military service or to his sleep apnea.  The requested 
examination was conducted and the report is of record.  
However, the Board notes that additional examination is 
necessary to address the question of whether current 
cardiovascular disease is the result of service-connected 
PTSD.  Such a medical possibility was not addressed in the 
previous exam.  The Board notes that the record includes a 
July 2003 statement as provided by a private nurse that the 
veteran's cardiovascular condition, was more likely than not 
related to PTSD and hypertension.  The rationale for this 
opinion was not provided.  However, as PTSD is a service-
connected disorder, this medical question must be addressed 
by medical personnel.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should make arrangements 
with the appropriate VA medical 
facility(ies) for the veteran to be 
afforded a cardiology examination to 
determine whether current heart disease 
is secondary to service-connected PTSD.  
All other medical assertions have 
already been addressed by VA 
examination.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner(s) prior and 
pursuant to conduction of the 
examination(s).  The examiner(s) must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination(s).  All testing deemed 
necessary should be performed.  All 
findings should be reported in detail.

(a) The examiner(s) should provide an 
opinion as to the nature, extent, and 
etiology of the veteran's heart 
condition, and should provide an 
opinion as to the 


medical relationship (if any) between 
the veteran's heart condition and his 
currently diagnosed PTSD.  Based on a 
review of the veteran's claims folder, 
to specifically include the letter 
dated July 30, 2003, from Midlands 
Cardiology Associates, and based on the 
results of the veteran's cardiology 
examination, the examiner(s) is asked 
to address whether it is as least as 
likely as not that the veteran's heart 
condition, is related to service-
connected PTSD?.  

2.  After the completion of the 
foregoing, and after undertaking any 
further development deemed warranted by 
the record (and keeping in mind the 
dictates of the VCAA), the RO should 
again review the veteran's claim of 
entitlement to service connection for a 
heart condition, including as secondary 
to service-connected PTSD.  This claim 
must be evaluated in light of all 
pertinent legal authority and the 
evidence of record.  If any 
determination remains adverse to the 
veteran, he and his service 
representative should be furnished a 
supplemental statement of the case 
(SSOC) and be given an opportunity to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The Board intimates no opinion 
as to the ultimate outcome of this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


